DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The application has been examined. Claims 1-32 are pending.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 07/12/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter

Claims 10-11, 19-20, and 29-30 are objected to as being allowable if rewritten to overcome the Obviousness Double Patenting, Claim Objections, and the 35 USC § 103 rejections.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-32 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-29 of the U.S. Patent No. 11,095,746.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claims 1-32 of the instant application and claims 1-29 of the U.S. Patent No. 11,095,746 is that the claims of the instant application discloses the scope of the invention to be broader than to the scope of the U.S. Patent No. 11,095,746.  

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of the U.S. Patent No. 11,095,746.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claim 1 of the instant application and claim 1 of the U.S. Patent No. 11,095,746 is that the claims of the instant application discloses method steps which are broader to the method steps of the U.S. Patent No. 11,095,746.

Claim 12 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 11 of the U.S. Patent No. 11,095,746.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claim 12 of the instant application and claim 11 of the U.S. Patent No. 11,095,746 is that the claims of the instant application discloses non-transitory computer-readable medium implementing the method steps which are broader to the non-transitory computer-readable medium implementing the method steps of the U.S. Patent No. 11,095,746.

Claim 13 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 12 of the U.S. Patent No. 11,095,746.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claim 13 of the instant application and claim 12 of the U.S. Patent No. 11,095,746 is that the claims of the instant application discloses claims which are broader to the claims of the U.S. Patent No. 11,095,746.

Claim 23 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 21 of the U.S. Patent No. 11,095,746.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claim 23 of the instant application and claim 21 of the U.S. Patent No. 11,095,746 is that the claims of the instant application discloses claims which are broader to the claims of the U.S. Patent No. 11,095,746.

Claims Comparison Table

Instant Application:
17/372,912
U.S. Patent No. 11,095,746 B2
(common inventive entity and assignee)
Claim 1:
A method for configuring an internet service provider or a further server, the method comprising the following steps: a) using the internet service provider to make an access to the internet available to a user over a network by assigning to the internet service provider an identification server keeping data available for identifying an identity of the user for an access made available to at least one of the user or a terminal assigned to the user; b) communicating a request from the user to a server; c) communicating a response to the user, the response containing a program logic interpretable by the terminal of the user as well as an executable program sequence; d) using the terminal, upon receiving the response, in accordance with the program logic, to make possible a performance of a user interaction for controlling or suppressing an initiation of the program sequence; e) executing the program sequence contained in the program logic after the initiation in step d), and using the program sequence to cause the terminal to communicate, if necessary indirectly, a configuration message to the configuration server of the internet service provider; f) after arrival of the configuration message, using the configuration server to determine or ascertain the identity assigned to the user; and g) modifying a configuration database of the internet service provider or of a further server cooperating with the internet service provider based on the ascertained identity in accordance with the program sequence to cause the internet service provider or the further server to subsequently process data relating to the user according to different criteria in accordance with the modified configuration database.

Claim 1:
A method for configuring an internet service provider or a further server, the method comprising the following steps: a) using the internet service provider to make an access to the internet available to a user over a network by assigning to the internet service provider an identification server keeping data available for identifying an identity of the user for an access made available to at least one of the user or a terminal assigned to the user; b) communicating a request from the user to a server; c) communicating a response to the user, the response containing a program logic interpretable by the terminal of the user as well as an executable program sequence; d) using the terminal, upon receiving the response, in accordance with the program logic, to make possible a performance of a user interaction for controlling or suppressing an initiation of the program sequence; e) executing the program sequence contained in the program logic after the initiation in step d), and using the program sequence to cause the terminal to communicate, if necessary indirectly, a configuration message to the configuration server of the internet service provider; f) after arrival of the configuration message, using the configuration server to determine or ascertain the identity assigned to the user; g) modifying a configuration database of the internet service provider or of a further server cooperating with the internet service provider based on the ascertained identity in accordance with the program sequence to cause the internet service provider or the further server to subsequently process data relating to the user according to different criteria in accordance with the modified configuration database; the user while being logged on the user's terminal in the network of the internet service provider and connected by the user's terminal to the internet over the network: carries out steps b) to d), but the program sequence for the time being is not executed on the terminal, and thereupon uses the terminal to store local identification data for identifying the user and, if appropriate, the internet service provider; and if the user is connected by the user's terminal to the internet over an alternative internet service provider: carries out steps b) to g) by using the local identification data for identifying the user and, if appropriate, the internet service provider.
Claim 2:
The method according to claim 1, which further comprises using the configuration stored in the configuration database for the user in accordance with the user's identity to define at least one of: how or according to what criteria further requests of a relevant user are processed over the network of the internet service provider, or in what way or as letters or emails notifications or bills are delivered to the user, or whether data relating to the user are at least one of stored or are kept available to a logging server for retrieval.
Claim 2:
The method according to claim 1, which further comprises using the configuration stored in the configuration database for the user in accordance with the user's identity to define at least one of: how or according to what criteria further requests of a relevant user are processed over the network of the internet service provider, or in what way or as letters or emails notifications or bills are delivered to the user, or whether data relating to the user are at least one of stored or are kept available to a logging server for retrieval.
Claim 3:
The method according to claim 1, which further comprises, during the modification of the configuration database in step g): modifying, erasing or marking data sets having the identity of the user or terminal, or adding a further feature to or linking a further feature with the identity of the terminal or of the user being kept available in the configuration database.
Claim 3:
The method according to claim 1, which further comprises, during the modification of the configuration database in step g): modifying, erasing or marking data sets having the identity of the user or terminal, or adding a further feature to or linking a further feature with the identity of the terminal or of the user being kept available in the configuration database.
Claim 4:
The method according to claim 1, which further comprises: in step d) using the terminal, upon receiving the response, in accordance with the program logic, to make possible a performance of a user interaction or to indicate an actuation field, and in step e) performing the user interaction or actuating the actuation field, and thereupon executing a program sequence contained in the program logic causing the terminal to communicate, if necessary indirectly, the configuration message to the identification server.
Claim 4:
The method according to claim 1, which further comprises: in step d) using the terminal, upon receiving the response, in accordance with the program logic, to make possible a performance of a user interaction or to indicate an actuation field, and in step e) performing the user interaction or actuating the actuation field, and thereupon executing a program sequence contained in the program logic causing the terminal to communicate, if necessary indirectly, the configuration message to the identification server.
Claim 5:
The method according to claim 1, which further comprises: in step b) communicating a request from the user to a server over the network of the internet service provider, carrying out a check, optionally by the server, as to which internet service provider is assigned the terminal sending the request, and in step c), depending on the internet service provider, communicating a response containing a program logic executable on the terminal to the terminal.
Claim 5:
The method according to claim 1, which further comprises: in step b) communicating the request from the user to a server over the network of the internet service provider, carrying out a check, optionally by the server, as to which internet service provider is assigned the terminal sending the request, and in step c), depending on the internet service provider, communicating a response containing a program logic executable on the terminal to the terminal.
Claim 6:
The method according to claim 1, which further comprises assigning a customer database to a further server accessing the customer database, and using the further server to subsequently process data relating to the user according to different criteria in accordance with the modified configuration database.
Claim 6:
The method according to claim 1, which further comprises assigning a customer database to a further server accessing the customer database, and using the further server to subsequently process data relating to the user according to different criteria in accordance with the modified configuration database.
Claim 7:
The method according to claim 1, which further comprises carrying out step c) by: communicating a first response from the server to the terminal of the user, the first response containing a further program logic causing the terminal to execute a further request to a switching server, using the terminal, after receiving the first response, in accordance with the further program logic, to execute a further request to the switching server, when the further request arrives, using the switching server to check over which internet service provider it was contacted by the terminal, and using the switching server, optionally depending on the internet service provider of the terminal, to communicate the further response to the terminal, the response containing the program logic executable on the terminal.
Claim 7:
The method according to claim 1, which further comprises carrying out step c) by: communicating a first response from the server to the terminal of the user, the first response containing a further program logic causing the terminal to execute a further request to a switching server, using the terminal, after receiving the first response, in accordance with the further program logic, to execute a further request to the switching server, when the further request arrives, using the switching server to check over which internet service provider it was contacted by the terminal, and using the switching server, optionally depending on the internet service provider of the terminal, to communicate the further response to the terminal, the response containing the program logic executable on the terminal.
Claim 8:
The method according to claim 1, which further comprises: determining the internet service provider based on a circumstance that an identifier of the terminal, or an IP address, telephone number or SIM card number thereof, is within a predefined range or satisfies predefined criteria, or providing requests of the terminal, or to the web server over the network of the internet service provider, in a context of communication over the network, with an identifier indicating or being assigned to the internet service provider, and determining the internet service provider based on the identifier.
Claim 8:
The method according to claim 1, which further comprises: determining the internet service provider based on a circumstance that an identifier of the terminal, or an IP address, telephone number or SIM card number thereof, is within a predefined range or satisfies predefined criteria, or providing requests of the terminal, or to the web server over the network of the internet service provider, in a context of communication over the network, with an identifier indicating or being assigned to the internet service provider, and determining the internet service provider based on the identifier.
Claim 9:
The method according to claim 1, wherein at least one of the user or the terminal communicates the configuration message to a relay server determining the address of the configuration server of the internet service provider and relaying the configuration message to the configuration server: based on data determined in the configuration message, or based on a circumstance that a used identifier of the terminal, or the IP address, telephone number or SIM card number thereof, is within a predefined range or satisfies predefined criteria.
Claim 9:
The method according to claim 1, wherein at least one of the user or the terminal communicates the configuration message to a relay server determining the address of the configuration server of the internet service provider and relaying the configuration message to the configuration server: based on data determined in the configuration message, or based on a circumstance that a used identifier of the terminal, or the IP address, telephone number or SIM card number thereof, is within a predefined range or satisfies predefined criteria.
Claim 10:
The method according to claim 1, wherein: the user while being logged on the user's terminal in the network of the internet service provider and connected by the user's terminal to the internet over the network, carries out steps b) to d), but the program sequence for the time being is not executed on the terminal, and thereupon uses the terminal to store local identification data for identifying the user and, if appropriate, the internet service provider, and if the user is connected by the user's terminal to the internet over an alternative internet service provider, carries out steps b) to g) by using the local identification data for identifying the user and, if appropriate, the internet service provider.
Claim 1:
A method for configuring an internet service provider or a further server, the method comprising the following steps: a) using the internet service provider to make an access to the internet available to a user over a network by assigning to the internet service provider an identification server keeping data available for identifying an identity of the user for an access made available to at least one of the user or a terminal assigned to the user; b) communicating a request from the user to a server; c) communicating a response to the user, the response containing a program logic interpretable by the terminal of the user as well as an executable program sequence; d) using the terminal, upon receiving the response, in accordance with the program logic, to make possible a performance of a user interaction for controlling or suppressing an initiation of the program sequence; e) executing the program sequence contained in the program logic after the initiation in step d), and using the program sequence to cause the terminal to communicate, if necessary indirectly, a configuration message to the configuration server of the internet service provider; f) after arrival of the configuration message, using the configuration server to determine or ascertain the identity assigned to the user; g) modifying a configuration database of the internet service provider or of a further server cooperating with the internet service provider based on the ascertained identity in accordance with the program sequence to cause the internet service provider or the further server to subsequently process data relating to the user according to different criteria in accordance with the modified configuration database; the user while being logged on the user's terminal in the network of the internet service provider and connected by the user's terminal to the internet over the network: carries out steps b) to d), but the program sequence for the time being is not executed on the terminal, and thereupon uses the terminal to store local identification data for identifying the user and, if appropriate, the internet service provider; and if the user is connected by the user's terminal to the internet over an alternative internet service provider: carries out steps b) to g) by using the local identification data for identifying the user and, if appropriate, the internet service provider.
Claim 11:
The method according to claim 1, which further comprises: carrying out a configuration in accordance with steps b) to e) with an alternative internet service provider, and thereupon storing identification identifiers assigned to one another on the terminal as well as on an assignment server, subsequently carrying out steps b) to g) if the terminal is connected to the internet over the network of the internet service provider, in step d) using the program logic to cause an initiation of the program sequence independently of a user interaction, and in step e) executing the program sequence independently of a user interaction, and checking to establish whether an identification identifier stored on the assignment server is assigned to an identifier stored on the terminal and only then relaying the configuration message to the configuration server of the internet service provider.
Claim 10:
A method for configuring an internet service provider or a further server, the method comprising the following steps: a) using the internet service provider to make an access to the internet available to a user over a network by assigning to the internet service provider an identification server keeping data available for identifying an identity of the user for an access made available to at least one of the user or a terminal assigned to the user; b) communicating a request from the user to a server; c) communicating a response to the user, the response containing a program logic interpretable by the terminal of the user as well as an executable program sequence; d) using the terminal, upon receiving the response, in accordance with the program logic, to make possible a performance of a user interaction for controlling or suppressing an initiation of the program sequence; e) executing the program sequence contained in the program logic after the initiation in step d), and using the program sequence to cause the terminal to communicate, if necessary indirectly, a configuration message to the configuration server of the internet service provider; f) after arrival of the configuration message, using the configuration server to determine or ascertain the identity assigned to the user; g) modifying a configuration database of the internet service provider or of a further server cooperating with the internet service provider based on the ascertained identity in accordance with the program sequence to cause the internet service provider or the further server to subsequently process data relating to the user according to different criteria in accordance with the modified configuration database: carrying out a configuration in accordance with steps b) to e) with an alternative internet service provider, and thereupon storing identification identifiers assigned to one another on the terminal as well as on an assignment server, subsequently carrying out steps b) to g) if the terminal is connected to the internet over the network of the internet service provider, in step d) using the program logic to cause an initiation of the program sequence independently of a user interaction, and in step e) executing the program sequence independently of a user interaction, and checking to establish whether an identification identifier stored on the assignment server is assigned to an identifier stored on the terminal and only then relaying the configuration message to the configuration server of the internet service provider.
Claim 12:
A non-transitory computer-readable medium with instructions stored thereon that when executed by a server, a switching server, an assignment server, a relay server or a logging server performs the steps according to claim 1.
Claim 11:
A non-transitory computer-readable medium with instructions stored thereon that when executed by a server, a switching server, an assignment server, a relay server or a logging server performs the steps according to claim 1.
Claim 13:
An arrangement for configuring the behavior of an internet service provider or a further server during or not during communication of a user with the internet, the arrangement comprising: a terminal and an internet service provider enabling access to the internet for the user through said terminal, said internet service provider being assigned an identification server keeping identity data available for each access of a user or for each terminal assigned to a user; i) a server receiving requests communicated by said internet service provider from the user; ii) said server being configured, upon arrival of a request, to communicate a response to the user, said response containing a program logic executable on said terminal of the user as well as an executable program sequence; iii) said terminal being configured, upon receiving said response, to permit a performance of a user interaction for the user for controlling or suppressing an initiation of said program sequence in accordance with said program logic; iv) said terminal being configured to execute said program sequence contained in said program logic and to cause said terminal to communicate, if necessary indirectly, a configuration message to said configuration server of said internet service provider; v) said configuration server being configured, after arrival of said configuration message, to determine an identity assigned to the user; and vi) said internet service provider having a configuration database, said configuration server being configured to modify said configuration database or the further server based on said ascertained identity in accordance with said program sequence, to cause said internet service provider or the further server to subsequently process data relating to the user according to different criteria in accordance with said modified configuration database.
Claim 12:
An arrangement for configuring the behavior of an internet service provider or a further server during or not during communication of a user with the internet, the arrangement comprising: a terminal and an internet service provider enabling access to the internet for the user through said terminal, said internet service provider being assigned an identification server keeping identity data available for each access of a user or for each terminal assigned to a user; i) a server receiving requests communicated by said internet service provider from the user; ii) said server being configured, upon arrival of a request, to communicate a response to the user, said response containing a program logic executable on said terminal of the user as well as an executable program sequence; iii) said terminal being configured, upon receiving said response, to permit a performance of a user interaction for the user for controlling or suppressing an initiation of said program sequence in accordance with said program logic; iv) said terminal being configured to execute said program sequence contained in said program logic and to cause said terminal to communicate, if necessary indirectly, a configuration message to said configuration server of said internet service provider; v) said configuration server being configured, after arrival of said configuration message, to determine an identity assigned to the user; vi) said internet service provider having a configuration database, said configuration server being configured to modify said configuration database or the further server based on said ascertained identity in accordance with said program sequence, to cause said internet service provider or the further server to subsequently process data relating to the user according to different criteria in accordance with said modified configuration database; and i) an assignment server configured: to output said identifier to said terminal and to store said identifier assigned to said identifier in an event of an assignment request, and to ascertain a presence of an identifier corresponding to said identifier having been stored in said assignment server at a later point in time due to a checking request and due to an identifier having already been output being communicated back, ii) said terminal being configured, with an alternative internet service provider, to carry out a configuration through said server and to subsequently instigate a request to said assignment server being used by said assignment server to output said identifier to said terminal, iii) said terminal being configured to store said identifier as a local identifier, iv) said terminal being configured, when connected to the internet over said network of said internet service provider at a later point in time: to check whether a local identifier is stored in said terminal, if said local identifier is stored in said terminal, to communicate to said assignment server a checking request ascertaining whether said terminal has already effected an assignment request to said assignment server, and if said local identifier is stored in said terminal, to instigate said program sequence independently of a user interaction and to relay said configuration message to said configuration server of said internet service provider.
Claim 14:
The arrangement according to claim 13, wherein said configuration database defines for the user in accordance with the user's identity at least one of: how or according to what criteria said internet service provider is intended to process further requests of a relevant user over said network, or in what way said internet service provider delivers notifications or letters or emails or bills to the user, or whether said internet service provider is intended to store data relating to the user with reference to said ascertained identity of the user or to keep said data available to a logging server for retrieval.
Claim 13:
The arrangement according to claim 12, wherein said configuration database defines for the user in accordance with the user's identity at least one of: how or according to what criteria said internet service provider is intended to process further requests of a relevant user over said network, or in what way said internet service provider delivers notifications or letters or emails or bills to the user, or whether said internet service provider is intended to store data relating to the user with reference to said ascertained identity of the user or to keep said data available to a logging server for retrieval.
Claim 15:
The arrangement according to claim 13, wherein said configuration server is configured, for modifying said configuration database: to modify, to erase or to mark data sets having said identity of the user or said terminal, or to add a further feature to or link a further feature with said identity of said terminal or of the user being kept available in said configuration database.
Claim 14:
The arrangement according to claim 12, wherein said configuration server is configured, for modifying said configuration database: to modify, to erase or to mark data sets having said identity of the user or said terminal, or to add a further feature to or link a further feature with said identity of said terminal or of the user being kept available in said configuration database.
Claim 16:
The arrangement according to claim 13, wherein said terminal is configured, upon receiving said response, in accordance with said program logic, to permit a performance of a user interaction or to indicate an actuation field and, upon said performance of said user interaction on said actuation field by the user, to execute said program sequence contained in said program logic, said program sequence causing said terminal to communicate, if necessary indirectly, said configuration message to said identification server.
Claim 15:
The arrangement according to claim 12, wherein said terminal is configured, upon receiving said response, in accordance with said program logic, to permit a performance of a user interaction or to indicate an actuation field and, upon said performance of said user interaction on said actuation field by the user, to execute said program sequence contained in said program logic, said program sequence causing said terminal to communicate, if necessary indirectly, said configuration message to said identification server.
Claim 17:
The arrangement according to claim 13, wherein said terminal is configured to communicate a request from the user to said server over said network of said internet service provider, said server is configured to check which internet server provider is assigned said terminal sending said request, and said server is configured, depending on said internet service provider, to communicate to said terminal said response containing said program logic executable on said terminal.
Claim 16:
The arrangement according to claim 12, wherein said terminal is configured to communicate the request from the user to said server over said network of said internet service provider, said server is configured to check which internet server provider is assigned said terminal sending said request, and said server is configured, depending on said internet service provider, to communicate to said terminal said response containing said program logic executable on said terminal.
Claim 18:
The arrangement according to claim 13, wherein said customer database is assigned to a further server accessing said customer database, said further server being configured to subsequently process data relating to the user according to different criteria in accordance with said modified configuration database.
Claim 17:
The arrangement according to claim 12, wherein said customer database is assigned to a further server accessing said customer database, said further server being configured to subsequently process data relating to the user according to different criteria in accordance with said modified configuration database.
Claim 19:
The arrangement according to claim 13, which further comprises: i) an assignment server configured: to output said identifier to said terminal and to store said identifier assigned to said identifier in an event of an assignment request, and to ascertain a presence of an identifier corresponding to said identifier having been stored in said assignment server at a later point in time due to a checking request and due to an identifier having already been output being communicated back, ii) said terminal being configured, with an alternative internet service provider, to carry out a configuration through said server and to subsequently instigate a request to said assignment server being used by said assignment server to output said identifier to said terminal, iii) said terminal being configured to store said identifier as a local identifier, iv) said terminal being configured, when connected to the internet over said network of said internet service provider at a later point in time: to check whether a local identifier is stored in said terminal, if said local identifier is stored in said terminal, to communicate to said assignment server a checking request ascertaining whether said terminal has already effected an assignment request to said assignment server, and if said local identifier is stored in said terminal, to instigate said program sequence independently of a user interaction and to relay said configuration message to said configuration server of said internet service provider.
Claim 12:
An arrangement for configuring the behavior of an internet service provider or a further server during or not during communication of a user with the internet, the arrangement comprising: a terminal and an internet service provider enabling access to the internet for the user through said terminal, said internet service provider being assigned an identification server keeping identity data available for each access of a user or for each terminal assigned to a user; i) a server receiving requests communicated by said internet service provider from the user; ii) said server being configured, upon arrival of a request, to communicate a response to the user, said response containing a program logic executable on said terminal of the user as well as an executable program sequence; iii) said terminal being configured, upon receiving said response, to permit a performance of a user interaction for the user for controlling or suppressing an initiation of said program sequence in accordance with said program logic; iv) said terminal being configured to execute said program sequence contained in said program logic and to cause said terminal to communicate, if necessary indirectly, a configuration message to said configuration server of said internet service provider; v) said configuration server being configured, after arrival of said configuration message, to determine an identity assigned to the user; vi) said internet service provider having a configuration database, said configuration server being configured to modify said configuration database or the further server based on said ascertained identity in accordance with said program sequence, to cause said internet service provider or the further server to subsequently process data relating to the user according to different criteria in accordance with said modified configuration database; and i) an assignment server configured: to output said identifier to said terminal and to store said identifier assigned to said identifier in an event of an assignment request, and to ascertain a presence of an identifier corresponding to said identifier having been stored in said assignment server at a later point in time due to a checking request and due to an identifier having already been output being communicated back, ii) said terminal being configured, with an alternative internet service provider, to carry out a configuration through said server and to subsequently instigate a request to said assignment server being used by said assignment server to output said identifier to said terminal, iii) said terminal being configured to store said identifier as a local identifier, iv) said terminal being configured, when connected to the internet over said network of said internet service provider at a later point in time: to check whether a local identifier is stored in said terminal, if said local identifier is stored in said terminal, to communicate to said assignment server a checking request ascertaining whether said terminal has already effected an assignment request to said assignment server, and if said local identifier is stored in said terminal, to instigate said program sequence independently of a user interaction and to relay said configuration message to said configuration server of said internet service provider.
Claim 20:
The arrangement according to claim 13, wherein: said terminal is configured to store local identification data for identifying the user and, if appropriate, to store said internet service provider if the user does not instigate or refuses an execution of said program sequence, said terminal is configured to contact said server by using an alternative internet service provider using said local identification data, and at least one of said server, said connection server or said relay server is configured to identify said identity underlying the configuration based on said local identification data.
Claim 20:
An arrangement for configuring the behavior of an internet service provider or a further server during or not during communication of a user with the internet, the arrangement comprising: a terminal and an internet service provider enabling access to the internet for the user through said terminal, said internet service provider being assigned an identification server keeping identity data available for each access of a user or for each terminal assigned to a user; i) a server receiving requests communicated by said internet service provider from the user; ii) said server being configured, upon arrival of a request, to communicate a response to the user, said response containing a program logic executable on said terminal of the user as well as an executable program sequence; iii) said terminal being configured, upon receiving said response, to permit a performance of a user interaction for the user for controlling or suppressing an initiation of said program sequence in accordance with said program logic; iv) said terminal being configured to execute said program sequence contained in said program logic and to cause said terminal to communicate, if necessary indirectly, a configuration message to said configuration server of said internet service provider; v) said configuration server being configured, after arrival of said configuration message, to determine an identity assigned to the user; vi) said internet service provider having a configuration database, said configuration server being configured to modify said configuration database or the further server based on said ascertained identity in accordance with said program sequence, to cause said internet service provider or the further server to subsequently process data relating to the user according to different criteria in accordance with said modified configuration database; said terminal being configured to store local identification data for identifying the user and, if appropriate, to store said internet service provider if the user does not instigate or refuses an execution of said program sequence, said terminal being configured to contact said server by using an alternative internet service provider using said local identification data, and at least one of said server, said connection server or said relay server being configured to identify said identity underlying the configuration based on said local identification data.
Claim 21:
The arrangement according to claim 13, wherein: said server, said connection server or said terminal is configured to determine said internet service provider based on a circumstance of said identifier of said terminal or an IP address, telephone number or SIM card number thereof being within a predefined range or satisfying predefined criteria, or said server or said connection server is configured to determine requests of said terminal or said web server having been provided with an identifier indicating or being assigned to said internet service provider based on said identifier in a context of a communication by said network.
Claim 18:
The arrangement according to claim 12, wherein: said server, said connection server or said terminal is configured to determine said internet service provider based on a circumstance of said identifier of said terminal or an IP address, telephone number or SIM card number thereof being within a predefined range or satisfying predefined criteria, or said server or said connection server is configured to determine requests of said terminal or said web server having been provided with an identifier indicating or being assigned to said internet service provider based on said identifier in a context of a communication by said network.
Claim 22:
The arrangement according to claim 13, which further comprises a relay server configured: to receive said configuration messages from users or said terminals, to determine said relevant configuration server based on said configuration message, based on data determined in said configuration message, or based on a circumstance of a used identifier of said terminal or an IP address, telephone number or SIM card number thereof being within a predefined range or satisfying predefined criteria, and to relay said configuration messages received from at least one of the user or said terminal to said configuration server.
Claim 19:
The arrangement according to claim 12, which further comprises a relay server configured: to receive said configuration messages from users or said terminals, to determine said relevant configuration server based on said configuration message, based on data determined in said configuration message, or based on a circumstance of a used identifier of said terminal or an IP address, telephone number or SIM card number thereof being within a predefined range or satisfying predefined criteria, and to relay said configuration messages received from at least one of the user or said terminal to said configuration server.
Claim 23:
An arrangement for configuring the behavior of an internet service provider or a further server during or not during communication of a user with the internet, the arrangement comprising: a terminal and an internet service provider enabling access to the internet for the user through said terminal, said internet service provider being assigned an identification server keeping identity data available for each access of a user or for each terminal assigned to a user; i) a server receiving requests communicated by said internet service provider from the user; ii) a switching server, said server being configured, upon arrival of a request, to communicate a first response to the user, said first response containing a further program logic on said terminal of the user as well as an executable program sequence causing said terminal to execute a further request to said switching server; said terminal being configured, after receiving said first response, to execute said further request to said switching server in accordance with said further program logic; said switching server being optionally configured, upon arrival of said further request, to check through which internet service provider said switching server was contacted by said terminal; said switching server being configured, optionally depending on said internet service provider of said terminal, to communicate said further response to said terminal when said response contains said program logic executable on said terminal; iii) said terminal being configured, upon receiving said response, to permit the user, in accordance with said program logic, to perform a user interaction for controlling or suppressing an initiation of said program sequence; iv) said terminal being configured to execute said program sequence contained in said program logic and to cause said terminal to communicate, if necessary indirectly, a configuration message to said configuration server of said internet service provider; v) said configuration server being configured, after arrival of said configuration message, to determine an identity assigned to the user; and vi) said internet service provider having a configuration database, said configuration server being configured to modify said configuration database based on an ascertained identity in accordance with said program sequence, to cause said internet service provider to subsequently process data relating to the user according to different criteria in accordance with said modified configuration database.
Claim 21:
An arrangement for configuring the behavior of an internet service provider or a further server during or not during communication of a user with the internet, the arrangement comprising: a terminal and an internet service provider enabling access to the internet for the user through said terminal, said internet service provider being assigned an identification server keeping identity data available for each access of a user or for each terminal assigned to a user; i) a server receiving requests communicated by said internet service provider from the user; ii) a switching server, said server being configured, upon arrival of a request, to communicate a first response to the user, said first response containing a further program logic on said terminal of the user as well as an executable program sequence causing said terminal to execute a further request to said switching server; said terminal being configured, after receiving said first response, to execute said further request to said switching server in accordance with said further program logic; said switching server being optionally configured, upon arrival of said further request, to check through which internet service provider said switching server was contacted by said terminal; said switching server being configured, optionally depending on said internet service provider of said terminal, to communicate said further response to said terminal when said response contains said program logic executable on said terminal; iii) said terminal being configured, upon receiving said response, to permit the user, in accordance with said program logic, to perform a user interaction for controlling or suppressing an initiation of said program sequence; iv) said terminal being configured to execute said program sequence contained in said program logic and to cause said terminal to communicate, if necessary indirectly, a configuration message to said configuration server of said internet service provider; v) said configuration server being configured, after arrival of said configuration message, to determine an identity assigned to the user; vi) said internet service provider having a configuration database, said configuration server being configured to modify said configuration database based on an ascertained identity in accordance with said program sequence, to cause said internet service provider to subsequently process data relating to the user according to different criteria in accordance with said modified configuration database: and i) an assignment server configured: to output said identifier to said terminal and to store said identifier assigned to said identifier in an event of an assignment request, and to ascertain a presence of an identifier corresponding to said identifier having been stored in said assignment server at a later point in time due to a checking request and due to an identifier having already been output being communicated back, ii) said terminal being configured, with an alternative internet service provider, to carry out a configuration through said server and to subsequently instigate a request to said assignment server being used by said assignment server to output said identifier to said terminal, iii) said terminal being configured to store said identifier as a local identifier, iv) said terminal being configured, when connected to the internet over said network of said internet service provider at a later point in time: to check whether a local identifier is stored in said terminal, if said local identifier is stored in said terminal, to communicate to said assignment server a checking request ascertaining whether said terminal has already effected an assignment request to said assignment server, and if said local identifier is stored in said terminal, to instigate said program sequence independently of a user interaction and to relay said configuration message to said configuration server of said internet service provider.
Claim 24:
The arrangement according to claim 23, wherein said configuration database defines for the user in accordance with the user's identity at least one of: how or according to what criteria said internet service provider is intended to process further requests of a relevant user over said network, or in what way said internet service provider delivers notifications or letters or emails or bills to the user, or whether said internet service provider is intended to store data relating to the user with reference to said ascertained identity of the user or to keep said data available to a logging server for retrieval.
Claim 22:
The arrangement according to claim 21, wherein said configuration database defines for the user in accordance with the user's identity at least one of: how or according to what criteria said internet service provider is intended to process further requests of a relevant user over said network, or in what way said internet service provider delivers notifications or letters or emails or bills to the user, or whether said internet service provider is intended to store data relating to the user with reference to said ascertained identity of the user or to keep said data available to a logging server for retrieval.
Claim 25:
The arrangement according to claim 23, wherein said configuration server is configured, for modifying said configuration database: to modify, to erase or to mark data sets having said identity of the user or said terminal, or to add a further feature to or link a further feature with said identity of said terminal or of the user being kept available in said configuration database.
Claim 23:
The arrangement according to claim 21, wherein said configuration server is configured, for modifying said configuration database: to modify, to erase or to mark data sets having said identity of the user or said terminal, or to add a further feature to or link a further feature with said identity of said terminal or of the user being kept available in said configuration database.
Claim 26:
The arrangement according to claim 23, wherein said terminal is configured, upon receiving said response, in accordance with said program logic, to permit a performance of a user interaction or to indicate an actuation field and, upon said performance of said user interaction on said actuation field by the user, to execute said program sequence contained in said program logic, said program sequence causing said terminal to communicate, if necessary indirectly, said configuration message to said identification server.
Claim 24:
The arrangement according to claim 21, wherein said terminal is configured, upon receiving said response, in accordance with said program logic, to permit a performance of a user interaction or to indicate an actuation field and, upon said performance of said user interaction on said actuation field by the user, to execute said program sequence contained in said program logic, said program sequence causing said terminal to communicate, if necessary indirectly, said configuration message to said identification server.
Claim 27:
The arrangement according to claim 23, wherein said terminal is configured to communicate a request from the user said server over said network of said internet service provider, said server is configured to check which internet server provider is assigned said terminal sending said request, and said server is configured, depending on said internet service provider, to communicate to said terminal said response containing said program logic executable on said terminal.
Claim 25:
The arrangement according to claim 21, wherein said terminal is configured to communicate the request from the user said server over said network of said internet service provider, said server is configured to check which internet server provider is assigned said terminal sending said request, and said server is configured, depending on said internet service provider, to communicate to said terminal said response containing said program logic executable on said terminal.
Claim 28:
The arrangement according to claim 23, wherein said customer database is assigned to a further server accessing said customer database, said further server being configured to subsequently process data relating to the user according to different criteria in accordance with said modified configuration database.
Claim 26:
The arrangement according to claim 21, wherein said customer database is assigned to a further server accessing said customer database, said further server being configured to subsequently process data relating to the user according to different criteria in accordance with said modified configuration database.
Claim 29:
The arrangement according to claim 23, which further comprises: i) an assignment server configured: to output said identifier to said terminal and to store said identifier assigned to said identifier in an event of an assignment request, and to ascertain a presence of an identifier corresponding to said identifier having been stored in said assignment server at a later point in time due to a checking request and due to an identifier having already been output being communicated back, ii) said terminal being configured, with an alternative internet service provider, to carry out a configuration through said server and to subsequently instigate a request to said assignment server being used by said assignment server to output said identifier to said terminal, iii) said terminal being configured to store said identifier as a local identifier, iv) said terminal being configured, when connected to the internet over said network of said internet service provider at a later point in time: to check whether a local identifier is stored in said terminal, if said local identifier is stored in said terminal, to communicate to said assignment server a checking request ascertaining whether said terminal has already effected an assignment request to said assignment server, and if said local identifier is stored in said terminal, to instigate said program sequence independently of a user interaction and to relay said configuration message to said configuration server of said internet service provider.
Claim 21:
An arrangement for configuring the behavior of an internet service provider or a further server during or not during communication of a user with the internet, the arrangement comprising: a terminal and an internet service provider enabling access to the internet for the user through said terminal, said internet service provider being assigned an identification server keeping identity data available for each access of a user or for each terminal assigned to a user; i) a server receiving requests communicated by said internet service provider from the user; ii) a switching server, said server being configured, upon arrival of a request, to communicate a first response to the user, said first response containing a further program logic on said terminal of the user as well as an executable program sequence causing said terminal to execute a further request to said switching server; said terminal being configured, after receiving said first response, to execute said further request to said switching server in accordance with said further program logic; said switching server being optionally configured, upon arrival of said further request, to check through which internet service provider said switching server was contacted by said terminal; said switching server being configured, optionally depending on said internet service provider of said terminal, to communicate said further response to said terminal when said response contains said program logic executable on said terminal; iii) said terminal being configured, upon receiving said response, to permit the user, in accordance with said program logic, to perform a user interaction for controlling or suppressing an initiation of said program sequence; iv) said terminal being configured to execute said program sequence contained in said program logic and to cause said terminal to communicate, if necessary indirectly, a configuration message to said configuration server of said internet service provider; v) said configuration server being configured, after arrival of said configuration message, to determine an identity assigned to the user; vi) said internet service provider having a configuration database, said configuration server being configured to modify said configuration database based on an ascertained identity in accordance with said program sequence, to cause said internet service provider to subsequently process data relating to the user according to different criteria in accordance with said modified configuration database: and i) an assignment server configured: to output said identifier to said terminal and to store said identifier assigned to said identifier in an event of an assignment request, and to ascertain a presence of an identifier corresponding to said identifier having been stored in said assignment server at a later point in time due to a checking request and due to an identifier having already been output being communicated back, ii) said terminal being configured, with an alternative internet service provider, to carry out a configuration through said server and to subsequently instigate a request to said assignment server being used by said assignment server to output said identifier to said terminal, iii) said terminal being configured to store said identifier as a local identifier, iv) said terminal being configured, when connected to the internet over said network of said internet service provider at a later point in time: to check whether a local identifier is stored in said terminal, if said local identifier is stored in said terminal, to communicate to said assignment server a checking request ascertaining whether said terminal has already effected an assignment request to said assignment server, and if said local identifier is stored in said terminal, to instigate said program sequence independently of a user interaction and to relay said configuration message to said configuration server of said internet service provider.
Claim 30:
The arrangement according to claim 23, wherein: said terminal is configured to store local identification data for identifying the user and, if appropriate, to store said internet service provider if the user does not instigate or refuses an execution of said program sequence, said terminal is configured to contact said server by using an alternative internet service provider using said local identification data, and at least one of said server, said connection server or said relay server is configured to identify said identity underlying the configuration based on said local identification data.
Claim 29:
An arrangement for configuring the behavior of an internet service provider or a further server during or not during communication of a user with the internet, the arrangement comprising: a terminal and an internet service provider enabling access to the internet for the user through said terminal, said internet service provider being assigned an identification server keeping identity data available for each access of a user or for each terminal assigned to a user; i) a server receiving requests communicated by said internet service provider from the user; ii) a switching server, said server being configured, upon arrival of a request, to communicate a first response to the user, said first response containing a further program logic on said terminal of the user as well as an executable program sequence causing said terminal to execute a further request to said switching server; said terminal being configured, after receiving said first response, to execute said further request to said switching server in accordance with said further program logic; said switching server being optionally configured, upon arrival of said further request, to check through which internet service provider said switching server was contacted by said terminal; said switching server being configured, optionally depending on said internet service provider of said terminal, to communicate said further response to said terminal when said response contains said program logic executable on said terminal; iii) said terminal being configured, upon receiving said response, to permit the user, in accordance with said program logic, to perform a user interaction for controlling or suppressing an initiation of said program sequence; iv) said terminal being configured to execute said program sequence contained in said program logic and to cause said terminal to communicate, if necessary indirectly, a configuration message to said configuration server of said internet service provider; v) said configuration server being configured, after arrival of said configuration message, to determine an identity assigned to the user; vi) said internet service provider having a configuration database, said configuration server being configured to modify said configuration database based on an ascertained identity in accordance with said program sequence, to cause said internet service provider to subsequently process data relating to the user according to different criteria in accordance with said modified configuration database: said terminal being configured to store local identification data for identifying the user and, if appropriate, to store said internet service provider if the user does not instigate or refuses an execution of said program sequence, said terminal being configured to contact said server by using an alternative internet service provider using said local identification data, and at least one of said server, said connection server or said relay server being configured to identify said identity underlying the configuration based on said local identification data.
Claim 31:
The arrangement according to claim 23, wherein: said server, said connection server or said terminal is configured to determine said internet service provider based on a circumstance of said identifier of said terminal or an IP address, telephone number or SIM card number thereof being within a predefined range or satisfying predefined criteria, or said server or said connection server is configured to determine requests of said terminal or said web server having been provided with an identifier indicating or being assigned to said internet service provider based on said identifier in a context of a communication by said network.
Claim 27:
The arrangement according to claim 21, wherein: said server, said connection server or said terminal is configured to determine said internet service provider based on a circumstance of said identifier of said terminal or an IP address, telephone number or SIM card number thereof being within a predefined range or satisfying predefined criteria, or said server or said connection server is configured to determine requests of said terminal or said web server having been provided with an identifier indicating or being assigned to said internet service provider based on said identifier in a context of a communication by said network.
Claim 32:
The arrangement according to claim 23, which further comprises a relay server configured: to receive said configuration messages from users or said terminals, to determine said relevant configuration server based on said configuration message, based on data determined in said configuration message, or based on a circumstance of a used identifier of said terminal or an IP address, telephone number or SIM card number thereof being within a predefined range or satisfying predefined criteria, and to relay said configuration messages received from at least one of the user or said terminal to said configuration server.
Claim 28:
The arrangement according to claim 21, which further comprises a relay server configured: to receive said configuration messages from users or said terminals, to determine said relevant configuration server based on said configuration message, based on data determined in said configuration message, or based on a circumstance of a used identifier of said terminal or an IP address, telephone number or SIM card number thereof being within a predefined range or satisfying predefined criteria, and to relay said configuration messages received from at least one of the user or said terminal to said configuration server.


Claim Objections

Claims 5, 17, and 27 are objected to because of the following informalities: lack of terminology consistency

Claim 5, line 2, recites “communicating a request” and should be changed to -- communicating [[a]] the request --.

Claim 17, line 2, recites “communicate a request” and should be changed to -- communicate [[a]] the request --.

Claim 27, line 2, recites “communicate a request” and should be changed to -- communicate [[a]] the request --.

Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12-18, 21-28, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Andreev et al. (2006/0129831, hereinafter Andreev) in view of Edgett et al. (2005/0228874, hereinafter Edgett).

Regarding claim 1, Andreev discloses a method for configuring an internet service provider or a further server (Andreev discloses that the components 100 include server 115 which may be more than one server and represents a platform that serves one or more applications 130 to users) (Andreev, para. 17), the method comprising the following steps:
a) using the internet service provider to make an access to the internet available to a user over a network by assigning to the internet service provider an identification server keeping data available for identifying an identity of the user for an access made available to at least one of the user or a terminal assigned to the user (Andreev discloses that the configuration information of any host information and/or primary DNS information which may reflect assignments to the computer(s) it may have; the route to a host on the internet may be captured as part of the configuration information such as route data (i.e., unique identification of the user’s computer, etc.)) (Andreev, para. 38-39);
b) communicating a request from the user to a server (Andreev discloses that the collected information may be returned to the application server or other designated destination for the requested information) (Andreev, para. 35);
c) communicating a response to the user, the response containing a program logic interpretable by the terminal of the user as well as an executable program sequence (Andreev discloses that the security application executes and collects (response) various attributes that may be associated with the computer, include unique description of the user’s computer)) (Andreev, para. 23);
d) using the terminal, upon receiving the response, in accordance with the program logic, to make possible a performance of a user interaction for controlling or suppressing an initiation of the program sequence (Andreev discloses that the GUI 200 conveys the intent of the precondition terms and security process may be used; the user may elect to choose an action for the accessibility of the application(s)) (Andreev, para. 18-19);
e) executing the program sequence contained in the program logic after the initiation in step d), and using the program sequence to cause the terminal to communicate, if necessary indirectly, a configuration message to the configuration server of the internet service provider (Andreev discloses that the user is provided with multiple sets of conditions for granting access to the login page of an application) (Andreev, Fig.2; para. 19);
f) after arrival of the configuration message, using the configuration server to determine or ascertain the identity assigned to the user (Andreev discloses that the GUI provides the user options for accessing the application) (Andreev, para. 19).
Andreev does not explicitly disclose g) modifying a configuration database of the internet service provider or of a further server cooperating with the internet service provider based on the ascertained identity in accordance with the program sequence to cause the internet service provider or the further server to subsequently process data relating to the user according to different criteria in accordance with the modified configuration database.
In analogous art, Edgett teaches g) modifying a configuration database of the internet service provider or of a further server cooperating with the internet service provider based on the ascertained identity in accordance with the program sequence to cause the internet service provider or the further server to subsequently process data relating to the user according to different criteria in accordance with the modified configuration database (Edgett discloses that the client device configuration data requires an update, the configuration server may use the agent to update the client device configuration data with updated configuration data; after the agent updates the client access device, the configuration server may receive an update result indicator from the agent to confirm that the configuration has been updated (different criteria)) (Edgett, para. 14).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Edgett related to modifying a configuration database based on the identity of the user and updating the configuration data based on the different criteria and to combine with Andreev in order to enhance the security to selectively grant client access and/or device access to the network based upon the received client device configuration data (Edgett, para. 12).

Regarding claim 2, Andreev and Edgett discloses the method according to claim 1, which further comprises using the configuration stored in the configuration database for the user in accordance with the user's identity to define at least one of:
how or according to what criteria further requests of a relevant user are processed over the network of the internet service provider, or
in what way or as letters or emails notifications or bills are delivered to the user, or
whether data relating to the user are at least one of stored or are kept available to a logging server for retrieval (Andreev discloses that the security program 125 may store collected user information (user’s identity) in database 120, or similar database) (Andreev, para. 17).

Regarding claim 3, Andreev and Edgett discloses the method according to claim 1, which further comprises, during the modification of the configuration database in step g):
modifying, erasing or marking data sets having the identity of the user or terminal (Edgett discloses that the TTLS tunnel has been established, the network access server 104, may convey an access request within the TTLS tunnel to the authentication server 96 that may grant or deny access based on the EAP response identity messaged that was received from the client access device 102) (Edgett, para. 90), or
adding a further feature to or linking a further feature with the identity of the terminal or of the user being kept available in the configuration database.
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Edgett related to modifying data sets having the identity of the user and to combine with Andreev and Edgett in order to enhance the security to selectively grant client access and/or device access to the network based upon the received client device configuration data (Edgett, para. 12).

Regarding claim 4, Andreev and Edgett discloses the method according to claim 1, which further comprises:
in step d) using the terminal, upon receiving the response, in accordance with the program logic, to make possible a performance of a user interaction or to indicate an actuation field (Andreev discloses that the GUI 200 conveys the intent of the precondition terms and security process may be used; the user may elect to choose an action for the accessibility of the application(s)) (Andreev, para. 18-19), and
in step e) performing the user interaction or actuating the actuation field, and thereupon executing a program sequence contained in the program logic causing the terminal to communicate, if necessary indirectly, the configuration message to the identification server (Andreev discloses that the user is provided with multiple sets of conditions for granting access to the login page of an application) (Andreev, Fig.2; para. 19).

Regarding claim 5, Andreev and Edgett discloses the method according to claim 1, which further comprises:
in step b) communicating a request from the user to a server over the network of the internet service provider (Andreev discloses that the collected information may be returned to the application server or other designated destination for the requested information) (Andreev, para. 35),
carrying out a check, optionally by the server, as to which internet service provider is assigned the terminal sending the request (Andreev discloses that the collected information may be returned to the application server or other designated destination for the requested information) (Andreev, para. 35), and
in step c), depending on the internet service provider, communicating a response containing a program logic executable on the terminal to the terminal (Andreev discloses that the computer information may include the host information and/or primary DNS information which may reflect the assignments that the computer may have) (Andreev, para. 38).

Regarding claim 6, Andreev and Edgett discloses the method according to claim 1, which further comprises assigning a customer database to a further server accessing the customer database, and using the further server to subsequently process data relating to the user according to different criteria in accordance with the modified configuration database (Edgett discloses that the client device configuration data requires an update, the configuration server may use the agent to update the client device configuration data with updated configuration data; after the agent updates the client access device, the configuration server may receive an update result indicator from the agent to confirm that the configuration has been updated (different criteria)) (Edgett, para. 14).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Edgett related to assigning a customer database based on the identity of the user and updating the configuration data based on the different criteria and to combine with Andreev and Edgett in order to enhance the security to selectively grant client access and/or device access to the network based upon the received client device configuration data (Edgett, para. 12).

Regarding claim 7, Andreev and Edgett discloses the method according to claim 1, which further comprises carrying out step c) by:
communicating a first response from the server to the terminal of the user, the first response containing a further program logic causing the terminal to execute a further request to a switching server (Andreev discloses that the security application executes and collects (response) various attributes that may be associated with the computer, include unique description of the user’s computer)) (Andreev, para. 23),
using the terminal, after receiving the first response, in accordance with the further program logic, to execute a further request to the switching server (Andreev discloses that the GUI 200 conveys the intent of the precondition terms and security process may be used; the user may elect to choose an action for the accessibility of the application(s)) (Andreev, para. 18-19),
when the further request arrives, using the switching server to check over which internet service provider it was contacted by the terminal (Andreev discloses that the configuration information of any host information and/or primary DNS information which may reflect assignments to the computer(s) it may have; the route to a host on the internet may be captured as part of the configuration information such as route data (i.e., unique identification of the user’s computer, etc.)) (Andreev, para. 38-39), and
using the switching server, optionally depending on the internet service provider of the terminal, to communicate the further response to the terminal, the response containing the program logic executable on the terminal (Andreev discloses that the configuration information of any host information and/or primary DNS information which may reflect assignments to the computer(s) it may have; the route to a host on the internet may be captured as part of the configuration information such as route data (i.e., unique identification of the user’s computer, etc.)) (Andreev, para. 38-39).

Regarding claim 8, Andreev and Edgett discloses the method according to claim 1, which further comprises:
determining the internet service provider based on a circumstance that an identifier of the terminal, or an IP address (Andreev, para. 30), telephone number or SIM card number thereof, is within a predefined range (Andreev, para. 40) or satisfies predefined criteria, or
providing requests of the terminal, or to the web server over the network of the internet service provider, in a context of communication over the network, with an identifier indicating or being assigned to the internet service provider, and determining the internet service provider based on the identifier (Andreev discloses that the configuration information of any host information and/or primary DNS information which may reflect assignments to the computer(s) it may have; the route to a host on the internet may be captured as part of the configuration information such as route data (i.e., unique identification of the user’s computer, etc.)) (Andreev, para. 38-39).

Regarding claim 9, Andreev and Edgett discloses the method according to claim 1, wherein at least one of the user or the terminal communicates the configuration message to a relay server determining the address of the configuration server of the internet service provider and relaying the configuration message to the configuration server (Andreev discloses that the collected information may be returned to the application server or other designated destination for the requested information) (Andreev, para. 35):
based on data determined in the configuration message, or
based on a circumstance that a used identifier of the terminal, or the IP address (Andreev, para. 30), telephone number or SIM card number thereof, is within a predefined range (Andreev, para. 40) or satisfies predefined criteria.

Regarding claim 12, Andreev and Edgett discloses a non-transitory computer-readable medium (Andreev, para. 21) with instructions stored thereon that when executed by a server (Andreev, para. 21), a switching server, an assignment server, a relay server or a logging server performs the steps according to claim 1.

Regarding claim 13, Andreev discloses an arrangement for configuring the behavior of an internet service provider or a further server during or not during communication of a user with the internet (Andreev discloses that the components 100 include server 115 which may be more than one server and represents a platform that serves one or more applications 130 to users) (Andreev, para. 17), the arrangement comprising:
a terminal and an internet service provider enabling access to the internet for the user through said terminal, said internet service provider being assigned an identification server keeping identity data available for each access of a user or for each terminal assigned to a user (Andreev discloses that the configuration information of any host information and/or primary DNS information which may reflect assignments to the computer(s) it may have; the route to a host on the internet may be captured as part of the configuration information such as route data (i.e., unique identification of the user’s computer, etc.)) (Andreev, para. 38-39);
i) a server receiving requests communicated by said internet service provider from the user (Andreev discloses that the collected information may be returned to the application server or other designated destination for the requested information) (Andreev, para. 35);
ii) said server being configured, upon arrival of a request, to communicate a response to the user, said response containing a program logic executable on said terminal of the user as well as an executable program sequence (Andreev discloses that the security application executes and collects (response) various attributes that may be associated with the computer, include unique description of the user’s computer)) (Andreev, para. 23);
iii) said terminal being configured, upon receiving said response, to permit a performance of a user interaction for the user for controlling or suppressing an initiation of said program sequence in accordance with said program logic (Andreev discloses that the GUI 200 conveys the intent of the precondition terms and security process may be used; the user may elect to choose an action for the accessibility of the application(s)) (Andreev, para. 18-19);
iv) said terminal being configured to execute said program sequence contained in said program logic and to cause said terminal to communicate, if necessary indirectly, a configuration message to said configuration server of said internet service provider (Andreev discloses that the user is provided with multiple sets of conditions for granting access to the login page of an application) (Andreev, Fig.2; para. 19); and
v) said configuration server being configured, after arrival of said configuration message, to determine an identity assigned to the user (Andreev discloses that the GUI provides the user options for accessing the application) (Andreev, para. 19).
Andreev does not explicitly disclose vi) said internet service provider having a configuration database, said configuration server being configured to modify said configuration database or the further server based on said ascertained identity in accordance with said program sequence, to cause said internet service provider or the further server to subsequently process data relating to the user according to different criteria in accordance with said modified configuration database.
In analogous art, Edgett teaches vi) said internet service provider having a configuration database, said configuration server being configured to modify said configuration database or the further server based on said ascertained identity in accordance with said program sequence, to cause said internet service provider or the further server to subsequently process data relating to the user according to different criteria in accordance with said modified configuration database (Edgett discloses that the client device configuration data requires an update, the configuration server may use the agent to update the client device configuration data with updated configuration data; after the agent updates the client access device, the configuration server may receive an update result indicator from the agent to confirm that the configuration has been updated (different criteria)) (Edgett, para. 14).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Edgett related to modifying a configuration database based on the identity of the user and updating the configuration data based on the different criteria and to combine with Andreev in order to enhance the security to selectively grant client access and/or device access to the network based upon the received client device configuration data (Edgett, para. 12).

Regarding claim 14, Andreev and Edgett discloses the arrangement according to claim 13, wherein said configuration database defines for the user in accordance with the user's identity at least one of: how or according to what criteria said internet service provider is intended to process further requests of a relevant user over said network, or in what way said internet service provider delivers notifications or letters or emails or bills to the user, or whether said internet service provider is intended to store data relating to the user with reference to said ascertained identity of the user or to keep said data available to a logging server for retrieval (Andreev discloses that the security program 125 may store collected user information (user’s identity) in database 120, or similar database) (Andreev, para. 17).

Regarding claim 15, Andreev and Edgett discloses the arrangement according to claim 13, wherein said configuration server is configured, for modifying said configuration database:
to modify, to erase or to mark data sets having said identity of the user or said terminal (Edgett discloses that the TTLS tunnel has been established, the network access server 104, may convey an access request within the TTLS tunnel to the authentication server 96 that may grant or deny access based on the EAP response identity messaged that was received from the client access device 102) (Edgett, para. 90), or
to add a further feature to or link a further feature with said identity of said terminal or of the user being kept available in said configuration database.
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Edgett related to modifying data sets having the identity of the user and to combine with Andreev and Edgett in order to enhance the security to selectively grant client access and/or device access to the network based upon the received client device configuration data (Edgett, para. 12).

Regarding claim 16, Andreev and Edgett discloses the arrangement according to claim 13, wherein said terminal is configured, upon receiving said response, in accordance with said program logic, to permit a performance of a user interaction or to indicate an actuation field (Andreev discloses that the GUI 200 conveys the intent of the precondition terms and security process may be used; the user may elect to choose an action for the accessibility of the application(s)) (Andreev, para. 18-19) and, upon said performance of said user interaction on said actuation field by the user, to execute said program sequence contained in said program logic, said program sequence causing said terminal to communicate, if necessary indirectly, said configuration message to said identification server (Andreev discloses that the user is provided with multiple sets of conditions for granting access to the login page of an application) (Andreev, Fig.2; para. 19).

Regarding claim 17, Andreev and Edgett discloses the arrangement according to claim 13, wherein said terminal is configured to communicate a request from the user to said server over said network of said internet service provider (Andreev discloses that the collected information may be returned to the application server or other designated destination for the requested information) (Andreev, para. 35), said server is configured to check which internet server provider is assigned said terminal sending said request (Andreev discloses that the collected information may be returned to the application server or other designated destination for the requested information) (Andreev, para. 35), and said server is configured, depending on said internet service provider, to communicate to said terminal said response containing said program logic executable on said terminal (Andreev discloses that the computer information may include the host information and/or primary DNS information which may reflect the assignments that the computer may have) (Andreev, para. 38).

Regarding claim 18, Andreev and Edgett discloses the arrangement according to claim 13, wherein said customer database is assigned to a further server accessing said customer database, said further server being configured to subsequently process data relating to the user according to different criteria in accordance with said modified configuration database (Edgett discloses that the client device configuration data requires an update, the configuration server may use the agent to update the client device configuration data with updated configuration data; after the agent updates the client access device, the configuration server may receive an update result indicator from the agent to confirm that the configuration has been updated (different criteria)) (Edgett, para. 14).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Edgett related to assigning a customer database based on the identity of the user and updating the configuration data based on the different criteria and to combine with Andreev and Edgett in order to enhance the security to selectively grant client access and/or device access to the network based upon the received client device configuration data (Edgett, para. 12).

Regarding claim 21, Andreev and Edgett discloses the arrangement according to claim 13, wherein:
said server, said connection server or said terminal is configured to determine said internet service provider based on a circumstance of said identifier of said terminal or an IP address (Andreev, para. 30), telephone number or SIM card number thereof being within a predefined range  (Andreev, para. 40) or satisfying predefined criteria, or
said server or said connection server is configured to determine requests of said terminal or said web server having been provided with an identifier indicating or being assigned to said internet service provider based on said identifier in a context of a communication by said network (Andreev discloses that the configuration information of any host information and/or primary DNS information which may reflect assignments to the computer(s) it may have; the route to a host on the internet may be captured as part of the configuration information such as route data (i.e., unique identification of the user’s computer, etc.)) (Andreev, para. 38-39).

Regarding claim 22, Andreev and Edgett discloses the arrangement according to claim 13, which further comprises a relay server configured (Andreev discloses that the collected information may be returned to the application server or other designated destination for the requested information) (Andreev, para. 35): to receive said configuration messages from users or said terminals, to determine said relevant configuration server based on said configuration message, based on data determined in said configuration message, or based on a circumstance of a used identifier of said terminal or an IP address (Andreev, para. 30), telephone number or SIM card number thereof being within a predefined range (Andreev, para. 40) or satisfying predefined criteria, and to relay said configuration messages received from at least one of the user or said terminal to said configuration server (Andreev discloses that the collected information may be returned to the application server or other designated destination for the requested information) (Andreev, para. 35).

Regarding claim 23, Andreev discloses an arrangement for configuring the behavior of an internet service provider or a further server during or not during communication of a user with the internet (Andreev discloses that the components 100 include server 115 which may be more than one server and represents a platform that serves one or more applications 130 to users) (Andreev, para. 17), the arrangement comprising:
a terminal and an internet service provider enabling access to the internet for the user through said terminal, said internet service provider being assigned an identification server keeping identity data available for each access of a user or for each terminal assigned to a user (Andreev discloses that the configuration information of any host information and/or primary DNS information which may reflect assignments to the computer(s) it may have; the route to a host on the internet may be captured as part of the configuration information such as route data (i.e., unique identification of the user’s computer, etc.)) (Andreev, para. 38-39);
i) a server receiving requests communicated by said internet service provider from the user (Andreev discloses that the collected information may be returned to the application server or other designated destination for the requested information) (Andreev, para. 35);
ii) a switching server, said server being configured, upon arrival of a request, to communicate a first response to the user, said first response containing a further program logic on said terminal of the user as well as an executable program sequence causing said terminal to execute a further request to said switching server (Andreev discloses that the security application executes and collects (response) various attributes that may be associated with the computer, include unique description of the user’s computer)) (Andreev, para. 23);
said terminal being configured, after receiving said first response, to execute said further request to said switching server in accordance with said further program logic (Andreev discloses that the collected information may be returned to the application server or other designated destination for the requested information) (Andreev, para. 35);
said switching server being optionally configured, upon arrival of said further request, to check through which internet service provider said switching server was contacted by said terminal (Andreev discloses that the collected information may be returned to the application server or other designated destination for the requested information) (Andreev, para. 35);
said switching server being configured, optionally depending on said internet service provider of said terminal, to communicate said further response to said terminal when said response contains said program logic executable on said terminal (Andreev discloses that the collected information may be returned to the application server or other designated destination for the requested information) (Andreev, para. 35);
iii) said terminal being configured, upon receiving said response, to permit the user, in accordance with said program logic, to perform a user interaction for controlling or suppressing an initiation of said program sequence (Andreev discloses that the GUI 200 conveys the intent of the precondition terms and security process may be used; the user may elect to choose an action for the accessibility of the application(s)) (Andreev, para. 18-19);
iv) said terminal being configured to execute said program sequence contained in said program logic and to cause said terminal to communicate (Andreev discloses that the user is provided with multiple sets of conditions for granting access to the login page of an application) (Andreev, Fig.2; para. 19), if necessary indirectly, a configuration message to said configuration server of said internet service provider; and
v) said configuration server being configured, after arrival of said configuration message, to determine an identity assigned to the user (Andreev discloses that the GUI provides the user options for accessing the application) (Andreev, para. 19). 
Andreev does not explicitly disclose vi) said internet service provider having a configuration database, said configuration server being configured to modify said configuration database based on an ascertained identity in accordance with said program sequence, to cause said internet service provider to subsequently process data relating to the user according to different criteria in accordance with said modified configuration database.
In analogous art, Edgett teaches vi) said internet service provider having a configuration database, said configuration server being configured to modify said configuration database based on an ascertained identity in accordance with said program sequence, to cause said internet service provider to subsequently process data relating to the user according to different criteria in accordance with said modified configuration database (Edgett discloses that the client device configuration data requires an update, the configuration server may use the agent to update the client device configuration data with updated configuration data; after the agent updates the client access device, the configuration server may receive an update result indicator from the agent to confirm that the configuration has been updated (different criteria)) (Edgett, para. 14).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Edgett related to modifying a configuration database based on the identity of the user and updating the configuration data based on the different criteria and to combine with Andreev in order to enhance the security to selectively grant client access and/or device access to the network based upon the received client device configuration data (Edgett, para. 12).

Regarding claim 24, Andreev and Edgett discloses the arrangement according to claim 23, wherein said configuration database defines for the user in accordance with the user's identity at least one of:
how or according to what criteria said internet service provider is intended to process further requests of a relevant user over said network, or
in what way said internet service provider delivers notifications or letters or emails or bills to the user, or
whether said internet service provider is intended to store data relating to the user with reference to said ascertained identity of the user or to keep said data available to a logging server for retrieval (Andreev discloses that the security program 125 may store collected user information (user’s identity) in database 120, or similar database) (Andreev, para. 17).

Regarding claim 25, Andreev and Edgett discloses the arrangement according to claim 23, wherein said configuration server is configured, for modifying said configuration database:
to modify, to erase or to mark data sets having said identity of the user or said terminal (Edgett discloses that the TTLS tunnel has been established, the network access server 104, may convey an access request within the TTLS tunnel to the authentication server 96 that may grant or deny access based on the EAP response identity messaged that was received from the client access device 102) (Edgett, para. 90), or
to add a further feature to or link a further feature with said identity of said terminal or of the user being kept available in said configuration database.
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Edgett related to modifying data sets having the identity of the user and to combine with Andreev and Edgett in order to enhance the security to selectively grant client access and/or device access to the network based upon the received client device configuration data (Edgett, para. 12).

Regarding claim 26, Andreev and Edgett discloses the arrangement according to claim 23, wherein said terminal is configured, upon receiving said response, in accordance with said program logic, to permit a performance of a user interaction or to indicate an actuation field (Andreev discloses that the GUI 200 conveys the intent of the precondition terms and security process may be used; the user may elect to choose an action for the accessibility of the application(s)) (Andreev, para. 18-19) and, upon said performance of said user interaction on said actuation field by the user, to execute said program sequence contained in said program logic, said program sequence causing said terminal to communicate, if necessary indirectly, said configuration message to said identification server (Andreev discloses that the user is provided with multiple sets of conditions for granting access to the login page of an application) (Andreev, Fig.2; para. 19).

Regarding claim 27, Andreev and Edgett discloses the arrangement according to claim 23, wherein said terminal is configured to communicate a request from the user said server over said network of said internet service provider (Andreev discloses that the collected information may be returned to the application server or other designated destination for the requested information) (Andreev, para. 35), said server is configured to check which internet server provider is assigned said terminal sending said request (Andreev discloses that the collected information may be returned to the application server or other designated destination for the requested information) (Andreev, para. 35), and said server is configured, depending on said internet service provider, to communicate to said terminal said response containing said program logic executable on said terminal (Andreev discloses that the computer information may include the host information and/or primary DNS information which may reflect the assignments that the computer may have) (Andreev, para. 38).

Regarding claim 28, Andreev and Edgett discloses the arrangement according to claim 23, wherein said customer database is assigned to a further server accessing said customer database, said further server being configured to subsequently process data relating to the user according to different criteria in accordance with said modified configuration database (Edgett discloses that the client device configuration data requires an update, the configuration server may use the agent to update the client device configuration data with updated configuration data; after the agent updates the client access device, the configuration server may receive an update result indicator from the agent to confirm that the configuration has been updated (different criteria)) (Edgett, para. 14).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Edgett related to assigning a customer database based on the identity of the user and updating the configuration data based on the different criteria and to combine with Andreev and Edgett in order to enhance the security to selectively grant client access and/or device access to the network based upon the received client device configuration data (Edgett, para. 12).

Regarding claim 31, Andreev and Edgett discloses the arrangement according to claim 23, wherein:
said server, said connection server or said terminal is configured to determine said internet service provider based on a circumstance of said identifier of said terminal or an IP address (Andreev, para. 30), telephone number or SIM card number thereof being within a predefined range (Andreev, para. 40) or satisfying predefined criteria, or
said server or said connection server is configured to determine requests of said terminal or said web server having been provided with an identifier indicating or being assigned to said internet service provider based on said identifier in a context of a communication by said network (Andreev discloses that the configuration information of any host information and/or primary DNS information which may reflect assignments to the computer(s) it may have; the route to a host on the internet may be captured as part of the configuration information such as route data (i.e., unique identification of the user’s computer, etc.)) (Andreev, para. 38-39).

Regarding claim 32, Andreev and Edgett discloses the arrangement according to claim 23, which further comprises a relay server (Andreev discloses that the collected information may be returned to the application server or other designated destination for the requested information) (Andreev, para. 35) configured:
to receive said configuration messages from users or said terminals,
to determine said relevant configuration server based on said configuration message,
based on data determined in said configuration message, or
based on a circumstance of a used identifier of said terminal or an IP address (Andreev, para. 30), telephone number or SIM card number thereof being within a predefined range (Andreev, para. 40) or satisfying predefined criteria, and to relay said configuration messages received from at least one of the user or said terminal to said configuration server.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WOO whose telephone number is (571)270-7521.  The examiner can normally be reached on Telework 9:00AM-6:00PM | IFP M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 5712727493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW WOO/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441                                                                                                                                                                                                        
09/09/2021